Detailed Action

1.	This Office Action is responsive to the Amendment filed 05/19/2022.  Claims 1-7 have been amended and are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Allowable Subject Matter

3.	Claims 1-7 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Gore et al. (US 9,923,793) teaches techniques for measuring user-perceived client-side performance of network documents.  Client-side performance data associated with a network document can be collected during the loading of the network document by a web browser of a client device, for example, by a browser executable script.  The collected performance data may include latency information respectively associated with a plurality of digital assets configured to be rendered by the network document.  A subset of the collected performance data can be selectively provided.  The selective provided performance data may be used to improve user-perceived performance at the client device (Abstract).
	Prior Art Veeravalli et al. (US 2017/0237635) teaches a system obtains a set of metrics related to a performance of a single-page application (SPA), wherein the set of metrics includes an initial page load time of the SPA that is calculated from a page load event and a render completion time and a subsequent page load time of the SPA that is calculated from a transition time and the render completion time (Abstract).
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, apparatus and non-transitory computer-readable storage medium to: acquire a set of web page loading latencies; and calculate a probability that a quality of experience value is a predetermined value or more than the predetermined value for each latency in the set of web page loading latencies, as a probability that the quality of experience value is the predetermined value or more than the predetermined value for the set of web page loading latencies, as set forth in the independent claims 1, 5 and 7.  
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method and apparatus to: acquire a set of web page loading latencies; estimate a probability density function for the set of web page loading latencies; and receive an input of each of the web page loading latency time, and use a function of outputting a probability that a quality of experience value is a predetermined value or more than the predetermined value and the probability density function to calculate a probability that the quality of experience value is the predetermined value or more than the predetermined value for the set of web page loading latencies, as set forth in the independent claims 3 and 6.  


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441